Exhibit 10.1

 

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

This AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT (this “Amendment”), is made
and entered into as of August 24, 2018, by and among:

Coöperatieve Rabobank, U.A., New York Branch, a Dutch coöperatieve acting
through its New York Branch (“Rabobank”) and Sumitomo Mitsui Banking
Corporation, New York Branch, a Japanese corporation (“SMBC”), as purchasers
(each, a “Buyer” and, collectively, the “Buyers”);

The Scotts Company LLC, an Ohio limited liability company, as seller (“Seller”);
and

solely for purposes of Section 5.5 hereof, the Scotts Miracle-Gro Company, an
Ohio corporation, as guarantor (“Guarantor”),

and amends that certain 1996 SIFMA Master Repurchase Agreement, dated as of
April 7, 2017, between Seller and Buyers, as supplemented by Annex I (the
“Master Repurchase Agreement” and as amended hereby, the “Amended Master
Repurchase Agreement”). Each of the Buyers and Seller may also be referred to
herein individually as a “Party”, and collectively as the “Parties”.

RECITALS

WHEREAS, the Parties entered into the Master Repurchase Agreement for the
purpose of Seller transferring to the Buyers certain securities or other assets
against the transfer of funds by the Buyers, with a simultaneous agreement by
the Buyers to transfer to Seller such securities or other assets at a date
certain or on demand, against the transfer of funds by Seller;

WHEREAS, the Parties and Rabobank, as Buyers’ agent (in such capacity, “Agent”),
entered into that certain Master Framework Agreement, dated as of April 7, 2017,
(as amended, supplemented or otherwise modified from time to time, the
“Framework Agreement”);

WHEREAS, Guarantor entered into the Guaranty in favor of Agent and the Buyers
pursuant to which Guarantor guaranteed the payment and performance of all
obligations, liabilities and indebtedness owed by Seller under the Transaction
Agreements; and

WHEREAS, the Parties now wish to amend certain provisions of the Master
Repurchase Agreement as hereinafter stated.

agreement

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties and,
solely for purposes of Section 5.5 hereof, Guarantor agree as follows:



 

 

1.                  Interpretation.

1.1              Definitions. All capitalized terms used but not defined in this
Amendment shall have the meanings set forth in the Master Repurchase Agreement
or the Framework Agreement (including Schedule 1 thereto), as applicable.

2.                  Amendments.

The Master Repurchase Agreement is hereby amended, effective from and after the
Effective Date, as follows:

2.1              The following new definition is hereby added to Section 2 of
the Master Repurchase Agreement in the appropriate alphabetical order:

““Pricing Rate Margin”, the meaning specified in the Fee Letter (as defined in
Schedule 1 of the Framework Agreement);”

2.2              The definition of Pricing Rate in Section 2(b)(iii) of Annex I
to the Master Repurchase Agreement is hereby amended and restated in its
entirety as follows:

“(iii)       “Pricing Rate”, the per annum percentage rate for determination of
the Price Differential, determined for each Transaction (unless otherwise
specified in the Confirmation) as being equal to the sum of (A) the greater of
(x) LIBOR as of the applicable Purchase Date and (y) zero plus (B) the Pricing
Rate Margin;”

2.3              Exhibits B and C to Annex I to the Master Repurchase Agreement
are amended by replacing “.900000” therein with “.875000%”.

3.                  Conditions to Effectiveness.

This Amendment shall be effective as of the date first above written (the
“Effective Date”) upon the Agent’s receipt of counterparts to this Amendment
executed by each of the other parties hereto.

4.                  Representations, Warranties and Undertakings.

4.1              Seller. In entering into this Amendment, Seller hereby makes or
repeats (as applicable) to Agent and each Buyer as of the Effective Date (or, to
the extent expressly relating to a specific prior date, as of such prior date)
the representations and warranties set forth in the Master Repurchase Agreement
and each other Transaction Agreement to which Seller is a party, and such
representations and warranties shall be deemed to include this Amendment. Seller
further represents that it has complied in all material respects with all
covenants and agreements applicable to it under the Master Repurchase Agreement
and each of the other Transaction Agreements to which it is a party.



 2 

 

5.                  Miscellaneous.

5.1              Counterparts. This Amendment may be executed by the Parties on
any number of separate counterparts, by facsimile or email, and all of those
counterparts taken together will be deemed to constitute one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signatures are physically
attached to the same document. A facsimile or portable document format (“.pdf”)
signature page will constitute an original for the purposes of this Section 5.1.

5.2              Ratification. Except as amended hereby each of the other
Transaction Agreements remains in full force and effect. The Parties hereby
acknowledge and agree that, effective from and after the Effective Date, all
references to the Master Repurchase Agreement, including Annex I thereto, in any
other Transaction Agreement shall be deemed to be references to the Amended
Master Repurchase Agreement, and any amendment in this Amendment of a defined
term in the Master Repurchase Agreement, including Annex I thereto, shall apply
to terms in any other Transaction Agreement which are defined by reference to
the Master Repurchase Agreement or Annex I thereto.

5.3              Guarantor Acknowledgment and Consent. Guarantor hereby
acknowledges the Parties’ entry into this Amendment and consents to the terms
and conditions hereof, it being understood that such terms and conditions may
affect the extent of the Obligations (as defined in the Guaranty) for which
Guarantor may be liable under the Guaranty. Guarantor further confirms and
agrees that the Guaranty remains in full force and effect after giving effect to
this Amendment and, for the avoidance of doubt, acknowledges that any amendment
herein to a defined term in the Master Repurchase Agreement, including Annex I
thereto, shall apply to terms in the Guaranty which are defined by reference to
the Master Repurchase Agreement or Annex I thereto.

5.4              GOVERNING LAW. This AMENDMENT shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflicts of law provisions thereof other than sections 5-1401 and
5-1402 of the New York General Obligations Law.

5.5              Expenses. All reasonable legal fees and expenses of Agent and
each Buyer incurred in connection with the preparation, negotiation, execution
and delivery of this Amendment and each related document entered into in
connection herewith shall be paid by the Seller promptly on demand.

5.6              Transaction Agreement. This Amendment shall be a Transaction
Agreement, as set forth in Section 2.1 of the Framework Agreement, for all
purposes.

[SIGNATURE PAGES FOLLOW]

 



 3 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.



 

  Buyer and Agent:      

Coöperatieve Rabobank, U.A., New York Branch

 

 

 

By:

    Name:       Title:    

 

By:

    Name:     Title:  

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 



[Signature Page to Amendment No. 1 to Master Repurchase Agreement] 



 

 



 

  Buyer:       Sumitomo Mitsui Banking Corporation,
New York Branch  

  

By:

    Name:     Title:  

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 



[Signature Page to Amendment No. 1 to Master Repurchase Agreement]



 

 



 

  Seller:      

The Scotts Company, LLC

 

 

By:

    Name:     Title:  

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

 

[Signature Page to Amendment No. 1 to Master Repurchase Agreement]



 

 

Solely for purposes of Section 5.3 hereof:

 

  Guarantor:      

The Scotts Miracle-Gro Company

 

 

By:

    Name:     Title:  

 

[Signature Page to Amendment No. 1 to Master Repurchase Agreement]



 

